DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on 12/27/2022. Claims 1, 2, 4-8, and 11-27 are pending. Claims 1, 2, 5, 7-8, 11-18, and 21 are currently amended. Claims 3, and 9-10 are cancelled. Claims 26 and 27 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 15-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broussard et al. (US 2016/0173623 A1, hereinafter Broussard).
Regarding claim 1, Broussard teaches a computer-implemented method for transmission of a data set to a central data store [cloud servers in Figure 5A], comprising: 
geo-location aware client device receiving data for storage from a client application (client/ client application ~data source) as noted further in Par.[0026]; Par.[0073]: It should be noted that the process 500 may be implemented by a geo-location-aware client device, or may be provided as a service to a client device by a server operating within a cloud computing environment]; 
determining, by the data source, a data classification based on the data set, [Par.[0019]-[0020], [0026] describe a geo-location aware client to determine constraints associated with a requested application data operation; Figure 5A and element 504 shows geo-location constraints for the storage operation obtained by a server and Par.[0064] describes healthcare data (~data classification) as having storage constraints];
receiving, by the data source, country information, [Figure 5A and element 504 shows geo-location constraints for the storage operation that is sent to the server by the client device and Par.[0064] describes geo-location constraints such as for example country-based restriction for storage operation for healthcare data]; 
sending, by the data source, the data classification and the country information to a server, [Par.[0073]: It should be noted that the process 500 may be implemented by a geo-location-aware client device, or may be provided as a service to a client device by a server operating within a cloud computing environment; a server operating in the cloud receives data geo-location constraints and with verification from a geo-location assertion server provides data transmission information to the geo-aware client device; Figure 5A and geo-location assertion server in element 512 receives all pertinent (data type/country) restriction information including possible storage server locations in the cloud at the geo-location assertion server];
receiving, by the data source, data transmission information from the server, [Figure 5A and element 514 shows receiving transmission information (storage location validation response) from geo-location assertion server; process 500 may be implemented by a geo-location-aware client device, or may be provided as a service to a client device by a server operating within a cloud computing environment];
the data transmission information being based on the data classification and the country information, and the data transmission information relating to permissibility of the transmission of the data set, [Figure 5A and elements 514, 516, 520 related to transmission information]; and
transmitting, by the data source, the data set to the central data store in dependence on the data transmission information,[Figure 5A and element 522 for example where geo-location aware client transmits data to cloud server (~central data store) for storage upon validation/verification of all constraints]. 
Regarding claim 2, Broussard teaches the method of claim 1, and wherein the sending the data classification sends the data classification by invoking an interface function of the server and wherein the data transmission information is an output value of the interface function, [claim language appears to be low level interaction step between a client and a server; Par.[0019]-[0021] describe the interface functions between geo-location aware client and an application within the client (~data source) to a server in the cloud providing geo-location constraints verification using a geo-location assertion server (~invoking server interface) and Figure 5A shows the interface function output values in elements 514 (server response), 516 (location validation, yes or no), 520 (encrypting data, yes or no); See also Par.[0073] which describes that the method similar to the claimed method is implemented in the geo-location aware client or a server and in either case an interface function provides access to the geo-location assertion server for validation]. 
Regarding claim 4, Broussard teaches the method of claim 1, wherein the country information includes source country information and target country information, [Figure 5A and element 504 describes obtaining data geo-location constraints (includes data source geo-location as indicated in Par.[0064] including certain data not leaving country borders), and element 506-507 describes finding available cloud resources for the data operation and their location (target location/country) and these locations later being validated for the operation to go through or not by a geo-location assertion server; Par.[0026]: a client application may specify that no data may be sent to any server located outside of the United States (e.g., to an overseas country on a Server C) for either processing or for storage]. 
Regarding claim 5, Broussard teaches the method of claim 1, wherein the data transmission information includes a status variable, wherein the transmitting the data set transmits the data set upon the status variable assuming a first value, and not a second value, [claim language is vague and cryptic, amenable to multiple interpretations; Figure 5A, element 516 shows that if the status variable is a no for location validation, failure is reported and the data is not transmitted and element 520 shows if the location validation is a yes, the data is transmitted]. 
Method claim 8 is a subset of the process claimed in claim 1 and indicates the steps performed by a server in the cloud in conjunction with a geo-location assertion server communicating with a geo-aware client application to validate geo-location constraints of the application for data operation to a cloud as indicated in Figure 5A. 
Claim 15 is dependent on claim 1 but recites an obvious variant of the process steps where a server receives constraints including the data classification and country information and these limitations are rejected as in claim 1. 
Claim 16 is an obvious variant of the claim 1 and the data source claimed appears to correspond to the geo-aware client device with a client application that requests a data operation to the cloud as described in Figure 5A and other citations in claim 1 apply. 
Claim 17 is a subset of process steps corresponding to the recited server in claim 1 and is rejected as above, [similar to claim 8].
Claim 18 is a non-transitory CRM claim corresponding to claim 1 and is rejected as above.
Claim 19 appears to be an obvious variant of claim 18 and the examiner rejects the claim as before.
Claim 20 is a corresponding claim to claim 4 and is rejected as above.
Claim 21 is a corresponding claim to claim 5 and is rejected as above.
Claim 24 is a non-transitory CRM claim corresponding to claim 8 and is rejected above. 
Claim 25 appears to be an obvious variant of claim 24 and the examiner rejects the claim as before.
Regarding claim 26, Broussard teaches the method of claim 1, wherein the data classification relates to a type of data set or a type of content of the data set, [Par.[0064] describes healthcare data (~data classification) as having storage constraints; Par.[0064] describes application data as relating to corporate or client data having legal restrictions on where it is transmitted and processed with a specific example about healthcare type data; client data would encompass any type of PII or PHI; the process 500 illustrated in Figure 5A takes into account the constraints based on type on whether to transmit application data to a cloud storage server; claim term data classification is broad and vague and may be interpreted in innumerable ways]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of Greco et al. (US 2018/0225357 A1, hereinafter Greco).
Regarding claim 6, Broussard teaches the method of claim 1 and does not explicitly teach  wherein the data classification is contained in metadata of the data set;
Greco however, teaches wherein the data classification is contained in metadata of the data set, [Par.[0017] describes determining category label for the sensor data and including in metadata];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Broussard to indicate healthcare data category in metadata. The suggestion/motivation would have been to enable efficient processing of collected data so that other data restrictions may be applied in how they are processed or stored, [Broussard: Par.[0064]].
Claim 22 is a corresponding claim to claim 6 and is rejected as above. 
Regarding claim 7, Broussard teaches the method of claim 1 and does not explicitly teach  wherein the determining the data classification determines the data classification by applying at least one of a regular expression and a trained function to the data set;
Greco however, teaches wherein the determining the data classification determines the data classification by applying at least one of a regular expression and a trained function to the data set, [Par.[0009] describes using training data in defining categories];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broussard to indicate healthcare or other data category using AI training techniques. The suggestion/motivation would have been to enable efficient classification of collected data using minimal training data so that other data restrictions may be applied in how they are processed or stored, [Broussard: Par.[0064]].
Regarding claim 14, Broussard teaches the method of claim 8 and does not teach further comprising, determining, by the server, a modified data classification by applying at least one of a regular expression and a trained function to the classification via the server;
Greco however, teaches further comprising, determining, by the server, a modified data classification by applying at least one of a regular expression and a trained function to the classification via the server, [Figure 2 shows process steps to modify classification and Par.[0009] describes using training data in defining categories];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broussard to indicate healthcare or other data category using AI training techniques. The suggestion/motivation would have been to enable efficient classification of collected data using minimal training data so that other data restrictions may be applied in how they are processed or stored, [Broussard: Par.[0064]].
Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of Gokhale et al. (US 2014/0188804 A1, hereinafter Gokhale).
Regarding claim 11, Broussard teaches the method of claim 8 further comprising determining a first classifier in relation to at least one of the country information or the data classification and determining the data transmission information determines the data transmission information based on the first classifier, [Par.[0064] describes as an example data handling restrictions for transporting healthcare data in relation to countries of origin and destination]; Broussard does not explicitly teach (classifier) stored in a first data table;
Gokhale in an analogous art, teaches (classifier) stored in a first data table, [Par.[0117] and Table 4 shows an access control list that created by an information management server as a table, database, or other data structure [see Par.0118] with location information of devices in relation to where they are operating and what data classification the data implies; see also Par.[0119]];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broussard to indicate an access list stored as a table. The motivation/suggestion would have been to provide data structures for efficient look up of information to apply appropriate data handling policies, [Gokhale: Par.[0119]]. 
Regarding claim 12, Broussard and Gokhale teaches the method of claim 11, and Gokhale teaches further comprising: determining a second classifier, the second classifier stored in a second data table in relation to contract information and wherein the determining the data transmission information determines the data transmission information based on the second classifier, [claim term contract information is broad and interpreted as something related to legal restrictions; dependent claim is obvious over Broussard in view of Gokhale for the same reasons as set forth above;  Par.[0117] and Table 4 shows an access control list that created by an information management server as a table, database, or other data structure;  Par.[0118] shows a second Table 3 with location information of devices in relation to where they are operating and what data restrictions apply; see also Par.[0119]]. 
Regarding claim 13, Broussard and Gokhale teach the method of claim 12, Gokhale teaches wherein the determining the second classifier determines the second classier when the first classifier has a defined value, [dependent claim is obvious over Broussard in view of Gokhale for the same reasons as above; the claim is broad and interpreted as matching between where the client/data source is in relation to where the data is being transported to for storage; Table 4 shows a general access control list and provides direction to apply restrictions on the computing device and the data from Table 3 based on where the device is located, implication being if the computing device is not in a country that is defined in Table 4 then there are no restrictions placed on the device]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of Greco and in further view of Ahuja et al. (US 2018/0024578 A1, hereinafter Ahuja).
Regarding claim 23, Broussard and Greco disclose the method of claim 7 and they do not however, explicitly teach wherein the trained function is a trained neural network;
Ahuja, in an analogous art teaches wherein the trained function is a trained neural network, [Par.[0076] describes using neural networks to classify sensor data];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broussard to include neural network based classification process. The motivation/suggestion would have been to predict changes in the data set and provide remedial actions such as reclassification, [Ahuja: Abstract; Greco: Figure 2]. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of Gervais et al. (US 2010/0042583 A1, hereinafter Gervais).
Regarding claim 27, Broussard teaches the method of claim 1, and does not explicitly teach wherein the data classification includes an indication of whether the data set contains personal data, [note that the claim is broad and vague in that it does not inform the public of what form the indication takes and Broussard includes client data as a type that would have restricted transmission based on legal domains and client data would certainly include personal data; however, for clarity, Gervais reference is provided below];
Gervais, in an analogous art teaches wherein the data classification includes an indication of whether the data set contains personal data, [Figure 3, Par.[0028] describe a process looking for indication of potential PII in original data and obfuscating PII; obfuscated data is an indication that the data classification includes personal data];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broussard to include an indication of PII or PHI related to client data, for instance. The motivation/suggestion would have been to protect potential personal information in the original data so that regional and legal requirements are observed, [Gervais: Par.[0001]-[0004]].

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive. 
Claim limitations in the independent and dependent claims are broad and vague. Claim terms such as data classification or country information are vague in that they can be interpreted in innumerable ways. Data classification could refer to format, language, type and content. Claim is vague in that it does not inform the public of the significance of the term ‘country information’ and how it relates the data set or the data classification; since the claim has something to do with the transmission of the data set, is the country information related to the location where the data set originated or where it is being transmitted to? Claim term ‘data transmission information’ is again broad and vague and simply refers to the permissibility of the transmission of the data set.  Dependent claims 11 -13 reciting terms like first and second classifiers are similarly broad and vague without informing the public the specific process steps that is being claimed as their invention. Clarity and specificity are required to determine the scope and breadth of the claimed invention and they are absent in the claims as recited.
Claims under BRI are supported by Broussard as indicated in the rejection. The broad claim limitations appear to recite a process where the permissibility of transmission of a data set is determined by a server based on data classification and country information. In Brossard, Process 500 illustrated in Figure 5A when executed as a service on a cloud server, [Par.[0073]: It should be noted that the process 500 may be implemented by a geo-location-aware client device, or may be provided as a service to a client device by a server operating within a cloud computing environment; a server operating in the cloud receives data geo-location constraints and with verification from a geo-location assertion server provides data transmission information to the geo-aware client device], provides support for receiving the geo-location constraints from the client and the constraints are based on the data type and region information as further described in Par.[0064]. Server running the process 500 is the server recited in the independent claim that determines the permissibility of the data operation to cloud and the data source is the client device and the respective application that is the source of the data set. The data may be healthcare related or corporate data or client data as indicated in Par.[0064] and the data has constraints on transmissibility based on the type and the region – cannot cross country borders (country information) and the server running process 500 transmits information to the client on the permissibility of transmitting data operation to the cloud. Obviously, Figure 5A is more detailed and specific than the broad claims recited in the independent claims with additional steps performed but that does not discount the support for the broad limitations recited in the independent claims. The geo-location aware client, the cloud server, and cloud data storage correspond to their respective entities recited in the broad claim as noted in the rejection, and process 500 anticipates the broad limitations recited in the independent claims. For these reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441